TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 22, 2016



                                     NO. 03-15-00236-CR


                         Christopher Ray Weatherspoon, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
        BEFORE JUSTICES PURYEAR, GOODWIN AND BOURLAND
MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment adjudicating guilt entered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no error in the

court’s judgment adjudicating guilt requiring reversal. However, there was error in the judgment

adjudicating guilt that requires correction.    Therefore, the Court modifies the trial court’s

judgment adjudicating guilt as follows:        the Court deletes the portion of the judgment

adjudicating guilt stating “See Agreement Regarding Adjudication and Sentence,” and the Court

substitutes “N/A” in its place.    The judgment adjudicating guilt, as modified, is affirmed.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.